Exhibit 10.13

FORM OF INDEMNIFICATION AGREEMENT

        This Indemnification Agreement ("Agreement") is made as of this ____ day
of ___________, ____ by and between Gables Residential Trust, a Maryland real
estate investment trust (the "Company"), Gables Realty Limited Partnership, a
Delaware limited partnership (the "Operating Partnership"), Gables GP, Inc., a
Texas corporation (the "General Partner" and together with the Company and the
Operating Partnership, "Indemnitors") and _______________ ("Indemnitee").

       WHEREAS, Indemnitors desire to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as trustees, directors
and/or executive officers of one or more of such Indemnitors; and

       WHEREAS, Indemnitors recognize Indemnitee's need for protection against
personal liability and in order to insure Indemnitee's continued service to such
Indemnitors wish to provide in this Agreement for the indemnification of and the
advancing of expenses to Indemnitee.

        NOW, THEREFORE, Indemnitors and Indemnitee hereby agree as follows:

 1.         Indemnification.

                         (a)        Third Party Proceedings.  Indemnitors shall
indemnify Indemnitee to the full extent permitted now or hereafter by applicable
law, as from time to time amended, subject to the exceptions provided in
Section 8 of this Agreement.  Without limiting the foregoing but subject to the
provisions of this Agreement, Indemnitors shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (other than an action by or in the right of
Indemnitors) by reason of Indemnitee's past, present or future service as a
trustee, director or executive officer of any Indemnitor, or, at any such
Indemnitor's request, of another enterprise or entity in which any Indemnitor
had, directly or indirectly, an interest at the time of such service, against
expenses (including attorney's fees), judgments, fines and amounts paid in
settlement (if such settlement is approved in advance by Indemnitors, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
Indemnitee in connection with investigating, preparing for, defending or
settling such action or proceeding.  Indemnitors hereby agree to indemnify
Indemnitee's spouse (whether by statute or at common law and without regard to
the location of the governing jurisdiction) and children as express third-party
beneficiaries hereunder to the same extent and subject to the same limitations
applicable to Indemnitee hereunder for claims arising out of the status of such
person as a spouse or child of Indemnitee, including claims seeking damages from
marital property (including community property) or property held by Indemnitee
and such spouse or property transferred to such spouse or child.  The
indemnification provided under this Agreement may not be amended, modified or
limited in a manner adverse to the rights of Indemnitee without the consent of
Indemnitee and Indemnitee shall be deemed to be serving in his capacity as an
officer, director and/or trustee of any Indemnitor in reliance on the terms of
this Agreement.

                        (b)        Proceedings By or in the Right of
Indemnitors.  Subject to the provisions of this Agreement, Indemnitors shall
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to any threatened, pending or completed action or proceeding by or in
the right of Indemnitors or any subsidiary of Indemnitors to procure a judgment
in its favor by reason of Indemnitee's past, present or future service as a
trustee, director or officer of any Indemnitor, or, at any such Indemnitor's
request, of another enterprise or entity in which any Indemnitor had, directly
or indirectly, an interest at the time of such service, against expenses
(including attorneys' fees) and, to the fullest extent permitted by law, amounts
paid in settlement, in each case to the extent actually and reasonably incurred
by Indemnitee in connection with the defense or settlement of such action or
proceeding.


2.         Expenses; Indemnification Procedure.

                        (a)        Advancement of Expenses.  Indemnitors shall
advance all expenses incurred by Indemnitee in connection with the
investigation, defense, settlement or appeal of any civil or criminal action or
proceeding referenced in Section 1(a) or (b) hereof (but not amounts actually
paid in settlement of any such action or proceeding).  Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined, in accordance with Section 2(c), that Indemnitee
is not entitled to be indemnified by Indemnitors as authorized hereby.  The
advances to be made hereunder shall be paid by Indemnitors to Indemnitee within
twenty (20) days following delivery of a written request therefor by Indemnitee
to Indemnitors.

                       (b)        Notice/Cooperation by Indemnitee.  Indemnitee
shall, as a condition precedent to his right to be indemnified under this
Agreement, give Indemnitors notice in writing as soon as practicable of any
claim made against Indemnitee for which indemnification will or could be sought
under this Agreement.  Such notice shall contain the written affirmation of
Indemnitee that the standard of conduct necessary for indemnification hereunder
has been satisfied.  Notice to any Indemnitor shall be directed to the Chief
Executive Officer of the Company in the manner provided in Section 13 hereof. 
Indemnitee shall give Indemnitors such information and cooperation as it may
reasonably require and as shall be within Indemnitee's power.  A delay in giving
notice under this Section 2(b) shall invalidate the Indemnitee's right to
indemnity under this Agreement only to the extent that such delay prejudices the
defense of the claim or the availability to Indemnitors of insurance coverage
for such claim.

                      (c)        Procedure.  Any indemnification provided for in
Section 1 shall be made no later than forty-five (45) days after receipt of the
written request of Indemnitee.  If a claim under this Agreement, under any
statute, or under, respectively, any provision of the Company's Declaration of
Trust or Bylaws, the Operating Partnership's Agreement of Limited Partnership,
or the General Partner's Articles of Incorporation or Bylaws, providing for
indemnification, is not paid in full by the applicable Indemnitor within
forty-five (45) days after a written request for payment thereof that complies
with the requirements of this Agreement has first been received by such
Indemnitor, Indemnitee may, but need not, at any time thereafter bring an action
against such Indemnitor to recover the unpaid amount of the claim and, subject
to Section 12 of this Agreement, Indemnitee shall also be entitled to be paid
for the expenses (including attorneys' fees) of bringing such action. It shall
be a defense to any such action (other than an action brought to enforce a claim
for expenses incurred in connection with any action or proceeding in advance of
its final disposition) that Indemnitee has not met the standards of conduct that
made it permissible under applicable law for such Indemnitor to indemnify
Indemnitee for the amount claimed, but Indemnitee shall be entitled to receive
interim payments of expenses pursuant to Subsection 2(a) unless and until such
defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists.  It is the parties' intention that if such
Indemnitor contests Indemnitee's right to indemnification, the question of
Indemnitee's right to indemnification shall be for the court to decide, and
neither the failure of such Indemnitor (including its Board of Trustees, Board
of Directors or general partner, as applicable, any committee or subgroup of the
Board of Trustees or Board of Directors, independent legal counsel, or its
equity holders) to have made a determination that indemnification of Indemnitee
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct required by applicable law, nor an actual determination by
such Indemnitor (including its Board of Trustees, Board of Directors or general
partner, as applicable, any committee or subgroup of the Board of Trustees or
Board of Directors, independent legal counsel, or its equity holders) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.

                   (d)        Notice to Insurers.  If, at the time of the
receipt of a notice of a claim pursuant to Section 2(b) hereof, Indemnitors have
trustee/director and officer liability insurance in effect, Indemnitors shall
give prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  
Indemnitors shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.

                   (e)       Selection of Counsel.  In the event Indemnitors
shall be obligated under Section 2(a) hereof to pay the expenses of any
proceeding against Indemnitee, Indemnitors, unless Indemnitee determines that a
conflict of interest exists between the Indemnitee and Indemnitors with respect
to a particular claim, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election so to do.  After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by Indemnitors, Indemnitors will be
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that (i) Indemnitee shall have the right to employ his own separate
counsel in any such proceeding in addition to or in place of any counsel
retained by Indemnitors on behalf of Indemnitee at Indemnitee's expense; and
(ii)   if (A) the employment of counsel by Indemnitee has been previously
authorized by Indemnitors, (B) Indemnitee shall have concluded that there may be
a conflict of interest between Indemnitors and Indemnitee in the conduct of any
such defense or (C) Indemnitors shall not, in fact, have employed counsel to
assume the defense of such proceeding, then the fees and expenses of
Indemnitee's counsel shall be at the expense of Indemnitors.

 3.         Nonexclusivity of Indemnification Rights.  The indemnification
provided by this Agreement shall not be deemed exclusive of any rights to which
Indemnitee may be entitled under the Company's Declaration of Trust or its
Bylaws, the Operating Partnership's Agreement of Limited Partnership, the
General Partner's Articles of Incorporation or Bylaws, any agreement, any vote
of equity holders or disinterested Trustees, applicable law, or otherwise, both
as to action in Indemnitee's official capacity and as to action in another
capacity while holding such office.

 4.         Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by Indemnitors for some or a
portion of the expenses, judgments, fines or penalties actually or reasonably
incurred by him in the investigation, defense, appeal or settlement of any civil
or criminal action or proceeding, but not, however, for the total amount
thereof, Indemnitors shall nevertheless indemnify Indemnitee for the portion of
such expenses, judgments, fines or penalties to which Indemnitee is entitled. 

5.         Mutual Acknowledgment.  Both Indemnitors and Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
Indemnitors from indemnifying their respective trustees, directors and officers
under this Agreement or otherwise.  Indemnitee understands and acknowledges that
Indemnitors have undertaken and may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of Indemnitors' right
under public policy to indemnify Indemnitee.

6.         Trustees' and Officers' Liability Insurance.  The Company currently
intends to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and trustees of the Company with
coverage for losses from wrongful acts, or to ensure the Company's performance
of its indemnification obligations under this Agreement, subject to its good
faith determination from time to time whether or not it is practicable for the
Company to obtain or maintain such insurance.  Among other considerations, the
Company will weigh the costs of obtaining such insurance coverage against the
protection afforded by such coverage.  In all policies of trustees' and
officers' liability insurance, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company's trustees.  Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a
subsidiary or parent of the Company.

7.         Severability. Nothing in this Agreement is intended to require or
shall be construed as requiring Indemnitors to do or fail to do any act in
violation of applicable law.  Indemnitors' inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement.  The provisions of this Agreement shall be severable as provided
in this Section 7.  If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then Indemnitors shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

8.         Exceptions.  Any other provision herein to the contrary
notwithstanding, Indemnitors shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee in the following circumstances:

                        (a)        Excluded Acts.  Each Indemnitor shall not be
obligated to indemnify Indemnitee for any acts or omissions or transactions from
which a person serving in Indemnitee's capacity with respect to such Indemnitor
may not be relieved of liability under the jurisdiction of such Indemnitor's
organization.

                        (b)        Claims Initiated by Indemnitee.  Indemnitors
shall not be obligated to indemnify or advance expenses to Indemnitee with
respect to proceedings or claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except with respect to proceedings brought to
establish or enforce a right to indemnification under this Agreement or any
other statute or law in accordance with Section 1(b) hereof, but such
indemnification or advancement of expenses may be provided by any Indemnitor in
specific cases if such Indemnitor's Board of Trustees, Board of Directors or
general partner, as applicable, has approved the initiation or bringing of such
suit; or

                        (c)        Insured Claims .  Indemnitors shall not be
obligated to indemnify Indemnitee for expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties and amounts paid in settlement) to the extent that Indemnitee has
otherwise actually received payment, or payments have been made on behalf of
Indemnitee, with respect to such expense or liability (under any insurance
policy, provision of the Company's Declaration of Trust or Bylaws, the Operating
Partnership's Agreement of Limited Partnership, the General Partner's Articles
of Incorporation or Bylaws, or otherwise) of amounts otherwise indemnifiable
hereunder; or

                        (d)       Claims Under Section 16 (b) .  Indemnitors
shall not be obligated to indemnify Indemnitee for expenses and the payment of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute.



9.          Construction of Certain Phases .

                       (a)        For purposes of this Agreement, references to
"Indemnitors" shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees or
agents, so that if Indemnitee is or was a director, officer, employee or agent
of such constituent corporation, or is or was serving at the request of such
constituent corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, Indemnitee
shall stand in the same position under the provisions of this Agreement with
respect to the resulting or surviving corporation as Indemnitee would have with
respect to such constituent corporation if its separate existence had continued.

                        (b)        For purposes of this Agreement, references to
"another enterprise" or "other enterprises" shall include employee benefit
plans; references to "fines" shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to "serving
at the request of Indemnitors" shall include any service as a trustee, director,
officer, employee or agent of Indemnitors which imposes duties on, or involves
services by, such trustee, director, officer, employee or agent with respect to
an employee benefit plan, its participants, or beneficiaries.

10.       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute a single agreement.

11.       Successors and Assigns.  This Agreement shall be binding upon
Indemnitors and their respective successors and assigns, and shall inure to the
benefit of Indemnitee and Indemnitee's estate, heirs, legal representatives and
assigns.

12.       Attorneys' Fees.  In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all court costs 
and expenses, including reasonable attorneys' fees, incurred by Indemnitee with
respect to such action, unless as a part of such action, the court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
as a basis for such action were not made in good faith or were frivolous.  In
the event of an action instituted by or in the name of Indemnitors under this
Agreement or to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all court costs and expenses, including
reasonable attorneys' fees, incurred by Indemnitee in defense of such action
(including with respect to Indemnitee's counterclaims and cross-claims made in
such action), unless as a part of such action the court determines that each of
Indemnitee's material defenses to such action were made in bad faith or were
frivolous.

13.       Notice.  All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee, on the date of such
receipt or (ii) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked.  Addresses for
notice to any party are as shown on the signature page of this Agreement, or as
subsequently modified by written notice.

14.      Choice of Law.  This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Maryland as applied to
contracts between Maryland residents entered into and to be performed entirely
within Maryland.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                                                           GABLES RESIDENTIAL
TRUST

 

                                                           By:
____________________________________

                                               Name: 

                                               Title: 

  

                                                           GABLES REALTY LIMITED
PARTNERSHIP

                                                                       By:      
Gables GP, Inc., as General Partner 

                                   By: _____________________________________

                       Name: 

                       Title:   

                                                           GABLES GP, INC.

                                                                       By:
_____________________________________

                                               Name:

                                               Title: 

  

 

AGREED TO AND ACCEPTED:

 

INDEMNITEE:

 

 

______________________________

 